Citation Nr: 1220057	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-49 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision (issued in June 2010) by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, confirmed and continued the denial of service connection for hypertension.  

While the May 2010 rating decision denied service connection for hypertension, review of the record reveals that entitlement to service connection for hypertension was initially denied in a January 1994 rating decision and subsequent rating actions.  See rating decisions dated August 1998, December 2002, and March 2009; see also September 2005 Board decision.  

In October 2009, the Veteran submitted a statement requesting that the RO reconsider a previous rating decision which denied service connection for hypertension.  Because the rating actions mentioned above became final, the Veteran's October 2009 statement was accepted as a claim to reopen the previously denied claim of service connection for hypertension, which requires the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  

As such, the issue on appeal is whether new and material evidence has been submitted to reopen the claim of service connection for hypertension, as reflected on the first page of this decision.  

The Veteran perfected an appeal with respect to the issue on appeal by submitting a timely notice of disagreement in June 2010 following the May 2010 rating decision and a timely substantive appeal, via VA Form 9, in December 2010.  On his December 2010 substantive appeal, the Veteran indicated that he wanted a Board hearing at his local RO.  Notice of the scheduled hearing was sent to the Veteran's address of record.  However, the Veteran's hearing was cancelled due to the withdrawal of his appeal, as discussed in detail below.  

During the pendency of the claim and appeal, the Veteran submitted separate claims seeking service connection for several disabilities, including sleep apnea, a heart condition, and a thyroid condition, as well as entitlement to an increased rating for service-connected peripheral neuropathy of the left foot and right lower extremity.  However, those claims are no longer pending, as they have been appropriately adjudicated by the RO.  Indeed, entitlement to service connection for sleep apnea, a heart condition, and hyperparathyroidism were denied in rating decisions dated October 2010, June 2011, September 2011, and December 2011.  Likewise, in the June 2011 rating decision, the RO continued the 10 percent rating assigned for service-connected peripheral neuropathy of the left leg, which encompasses his claimed left foot disability.  In a December 2011 rating decision, the RO increased the Veteran's disability ratings for service-connected peripheral neuropathy of the left and right leg to 20 percent, effective June 2011.  

As the Veteran's other claims have been adjudicated by the RO, the only remaining pending issue is whether new and material evidence has been submitted to reopen the claim of service connection for hypertension, which will be discussed below.  


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement on a VA Form 21-4138, withdrawing his appeal as to the issue of whether new and material evidence has been submitted to reopen the claim of service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether new and material evidence has been submitted to reopen the claim of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2009, the Veteran submitted a written statement which was accepted as a claim to reopen the previously denied claim of service connection for hypertension.  The Veteran's claim was denied in a May 2010 rating decision and, as noted in the Introduction, he perfected an appeal as to the denial of his claim by submitting a substantive appeal, via VA Form 9, in December 2010.  On his substantive appeal, the Veteran requested a Board hearing at his local RO.  

In April 2012, the Veteran's claim was certified to the Board and notice of the video conference hearing scheduled for June 2012 was sent to the Veteran's address of record.  

However, on May 31, 2012, the Veteran submitted a statement on VA Form 21-4138 indicating that he wished to withdraw his pending appeal.  As noted in the Introduction, the only remaining issue on appeal is whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

Given the Veteran's May 2012 written statement, the Board finds the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  As such, the Veteran's scheduled hearing was cancelled and there remain no allegations of error of fact or law for appellate consideration on this issue.  The Board also finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  


ORDER

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension is dismissed.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


